Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Chakrabarti on 07/2921 and 07/30/21.

The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
1.	(Currently Amended)	A system comprising:
	a host device; and 
	a storage device comprising:
		an embedded processor; and
		a bridge kernel device comprising a bridge kernel hardware comprising one or more of hardware kernels and a bridge kernel firmware comprising one or more software kernels configured to run on the embedded processor, wherein the bridge kernel device is configured to:
		receive one or more arguments from the host device; 
		determine cost functions of two or more kernels from among the hardware kernels and the software kernels based on the arguments received from the host device;
		select one or more kernels from among the two or more kernels for data processing based on the cost functions; and 
, 
	wherein:
		the embedded processor comprises offloaded application functions configured to be executed on the embedded processor; 
		the bridge kernel device transfers the arguments received from the host device to the offloaded application functions; and
		the bridge kernel device fetches the arguments received from a host register interface of the host device.

2.	(Original)	The system of claim 1, wherein an implementation of the bridge kernel device is transparent to the host device, wherein the bridge kernel device is agnostic to a transport mechanism between the host device and the bridge kernel device, wherein the transport mechanism is one of a peripheral component interconnect express (PCIe) or an Ethernet connection.

3.	(Currently Amended)	The system of claim 1, wherein the storage device is a solid state drive (SSD), and the embedded processor is a field programmable gate array (FPGA) processor or a SSD controller or a discrete co-processor, wherein:






5.	(Previously Presented)	The system of claim 4, wherein the FIFO register is configured to pass the arguments to the embedded processor incorporating the offloaded application functions for data processing.

6.	(Previously Presented)	The system of claim 4, wherein the bridge kernel hardware is configured to store the arguments received from the host device into the handshake region of the DRAM.

7.	(Previously Presented)	The system of claim 4, wherein the bridge kernel device is configured to act as a proxy to host applications running on a customer applications module of the host device, wherein the host applications are agnostic to a location and a method of implementation of the offloaded application functions.  

8.	(Previously Presented)	The system of claim 4, wherein the host device comprises a customer applications module and a computing module, and wherein the host device is configured to establish a peripheral component interconnect express (PCIe) or an Ethernet connection with the storage device. 

9.	(Previously Presented)	The system of claim 8, wherein host applications running on the customer applications module of the host device are 

10.	(Previously Presented)	The system of claim 9, wherein the bridge kernel device is configured to select the one or more kernels for data processing based on the cost functions determined based on the arguments and storage or networking parameters received from the host device.  

11.	(Previously Presented)	The system of claim 10, wherein the storage or networking parameters received from the host device comprise at least one of a Submission Queue Identifier (SQID), a Completion Queue Identifier (CQID), a Stream ID, a host ID, a Logical Block Address (LBA) range, a Network Service ID (NSID), a Media Access Control (MAC) ID, Transmission Control Protocol (TCP)/Internet Protocol (IP) fields, an application type, an application identifier, or a time and a date associated with the host device.  

12.	(Previously Presented)	The system of claim 11, wherein the bridge kernel device is configured to select the one or more kernels for data processing using the FIFO register. 

13.	(Previously Presented)	The system of claim 12, wherein the bridge kernel firmware is configured to fetch the arguments in the handshake region of the DRAM and call the offloaded application functions with the arguments received from the host device.

14.	(Previously Presented)	The system of claim 13, wherein the offloaded application functions are configured to use the arguments for data processing.

15.	(Currently Amended)	A method comprising:
	receiving, by a bridge kernel device in a storage device, a trigger from a host device connected the storage device;
	fetching, by the bridge kernel device, one or more arguments received from the host device, wherein the bridge kernel device is configured to fetch the arguments from a host register interface;
	storing, by the bridge kernel device, the arguments in a dynamic random-access memory (DRAM) of the storage device, wherein the arguments are stored in a handshake region of the DRAM;
	setting, by the bridge kernel device, a ready flag in the DRAM, wherein the ready flag is set in the handshake region of the DRAM;
	polling, by the bridge kernel device, a done flag in the DRAM based on the bridge kernel device determining that processing of offload functions in firmware of the bridge kernel device in an embedded processor of the storage device based on the arguments is completed, wherein the bridge kernel device is configured to select one or more kernels of the bridge kernel device for processing the offload functions based on cost functions of two or more kernels of the bridge kernel device determined based on the arguments received from the host device, and wherein the done flag is polled in the handshake region of the DRAM; [[and]]
	setting, by the bridge kernel device, a ready flag in the host register interface; and
	reading, by the bridge kernel device, error or status from the handshake region of the DRAM, based on detecting the done flag in the handshake region of the DRAM; and updating, by the bridge kernel device, an error or a status into the host register interface.



17.	(Previously Presented)	The method of claim 15, further comprising:
	polling, by the firmware of the bridge kernel device, the ready flag in the DRAM;
	fetching, by the firmware of the bridge kernel device, new arguments in the handshake region of the DRAM;
	calling, by the firmware of the bridge kernel device, offloaded application functions in the embedded processor of the storage device with the new arguments for data processing; 
	returning the call, by the offloaded application function, to the firmware of the bridge kernel device based on completion of the data processing; and
	setting, by the firmware of the bridge kernel device, the done flag in the handshake region of the DRAM.  

18.	(Currently Amended)	A system comprising a storage device comprising:
	an embedded processor; and
	a bridge kernel device configured to:
		receive one or more arguments from a host device;
		determine cost functions of two or more kernels from among one or more hardware kernels and one or more software kernels based on the arguments received from the host device;
		select one or more kernels from among the two or more kernels for data processing based on the cost functions; and 
		transfer the arguments to the embedded processor for data processing,
wherein the embedded processor comprises offloaded application functions, and
	wherein the bridge kernel device transfers the arguments received from the host device to the offloaded application functions that are configured to be executed on the embedded processor, wherein the bridge kernel device fetches the arguments received from the host device from a host register interface.

19.	(Currently Amended)	The system of claim 18, wherein the bridge kernel device comprises a bridge kernel hardware and a bridge kernel firmware, 
wherein the storage device is a solid state drive (SSD), and the embedded processor is a field programmable gate array (FPGA) processor or a SSD controller or a discrete co-processor, and
wherein the embedded processor further comprises


20.	(Previously Presented)	The system of claim 19, wherein the storage device further comprises a first in first out (FIFO) register, and a dynamic random-access memory (DRAM), wherein the DRAM further comprises one or more data buffers and a handshake region, wherein the FIFO register and the DRAM are communicatively coupled to the bridge kernel hardware,
wherein the bridge kernel hardware comprises the hardware kernels and the bridge kernel firmware comprises the software kernels, the software kernels are configured to run in the embedded processor, 

wherein the storage or networking parameters received from the host device are one or more of a Submission Queue Identifier (SQID), a Completion Queue Identifier (CQID), a Stream ID, a host ID, a Logical Block Address (LBA) range, a Network Service ID (NSID), a Media Access Control (MAC) ID, Transmission Control Protocol (TCP)/Internet Protocol (IP) fields, an application type, an application identifier, or a time and a date associated with the host device, and
wherein the bridge kernel device is configured to select the one or more kernels for data processing using the FIFO register.


			REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 15 and 18.

As to claim 1, the closest prior art of records, Trika, (US PUB 2019/0042501), Samynathan et al., (US PUB 2020/0301898), Govindarajan et al., (US PUB 2011/0283059), and Salessi et al., (US PUB 2008/0140883), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “the embedded processor comprises offloaded application functions configured to be executed on the embedded processor; the bridge kernel device transfers the arguments received from the host device to the offloaded application functions; and the bridge 
Dependent claims 2 – 14 are allowed as they depend upon allowable independent claim.
As to claim 15, the closest prior art of records, Trika, (US PUB 2019/0042501), Samynathan et al., (US PUB 2020/0301898), Govindarajan et al., (US PUB 2011/0283059), and Salessi et al., (US PUB 2008/0140883), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “reading, by the bridge kernel device, error or status from the handshake region of the DRAM, based on detecting the done flag in the handshake region of the DRAM; and updating, by the bridge kernel device, an error or a status into the host register interface”, when taken in the context of claims as a whole.  
Dependent claim 17 is allowed as they depend upon allowable independent claim.
 
As to claim 18, the closest prior art of records, Trika, (US PUB 2019/0042501), Samynathan et al., (US PUB 2020/0301898), Govindarajan et al., (US PUB 2011/0283059), and Salessi et al., (US PUB 2008/0140883), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “wherein the embedded processor comprises offloaded application functions, and wherein the bridge kernel device transfers the arguments received from the host device to the offloaded application functions that are configured to be executed on the embedded 
Dependent claims 19 – 20 are allowed as they depend upon allowable independent claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Zhou, (US PUB 2015/0324441), discloses a method of selecting best kernel for processing requests (title, abstract, and figures 1 – 12).
Gupta, (US PUB 2016/0335120), discloses a method for accelerating algorithms and applications on FPGAs (title, abstract, and figures 1 – 6).
Benisty, (US PUB 2019/0286581), discloses a method for host register access for data storage controllers for ongoing standards compliance (title, abstract, and figures 1 – 16).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194